DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 02/07/2022.
Claims 1, 5, 10, 14 and 19 have been amended.
Claims 3, 4, 7, 8, 12, 13, 16 and 17 are cancelled.
Claims 1, 2, 5, 6, 9-11, 14, 15, 18 and 19 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claims:
Claims 1-2 remain same as presented.
Claims 3-4 remain canceled.
Claims 5-6 remain same as presented.
Claims 7-8 remain canceled.
Claims 9-11 remain same as presented.
Claims 12-13 remain canceled.
Claims 14-15 remain same as presented.
Claims 16-17 remain canceled.
Claims 18-19 remain same as presented.

20. (Canceled)
21. (Canceled)

REASONS FOR ALLOWANCE
Claims 1, 2, 5, 6, 9-11, 14, 15, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “wherein sending the second indication comprises sending the second indication to the indicating apparatus so that the indicating apparatus performs a second operation to indicate that the target disk is not used for the data reconstruction, and wherein the second operation comprises turning on the indicating apparatus and keeping displaying a third color different from each of the first color and the second color.”
	Claim 10 is a device claim corresponding to the method claim 1 and is allowable for the same reasons.

	Claims 2, 5, 6, 9, 11, 14, 15, 18 depend either directly or indirectly on claim 1 or 10 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        February 12, 2022